Application by the appellant for a writ of error coram nobis to vacate, on the *548ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 10, 2002 (People v Farrow, 295 AD2d 447 [2002]), affirming a judgment of the Supreme Court, Kings County, rendered December 10, 1998.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Prudenti, P.J., Ritter, Santucci and Krausman, JJ., concur.